Citation Nr: 1225242	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  10-06 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a neurological disorder.

2.  Entitlement to service connection for hemorrhoids (claimed as bleeding rupture).

3.  Entitlement to service connection for kidney disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a  skin disorder.

7.  Entitlement to service connection for residuals of carbon dioxide poisoning. 


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2010 rating decisions of the Jackson, Mississippi,   Department of Veterans Affairs (VA) Regional Office (RO).  In April 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The claims on appeal have been recharacterized (including merger of claims pertaining to hemorrhoids/bleeding rupture) as they appear on the cover page of the instant decision based on clarifications by the Veteran during the videoconference hearing.  In part, he explained that his claim of service connection for a "nerve" disorder was intended to pertain to a psychiatric disability, and not a neurological one.  The RO adjudicated that matter as pertaining to a neurological disorder (and the Veteran has not withdrawn his appeal in the matter); therefore, the matter of service connection for a neurological disorder remains before the Board.   

The Veteran waived initial RO consideration of a submission after the September 2011 statement of the case (SOC); therefore, a remand for RO initial consideration of this additional evidence is not necessary.  38 C.F.R. § 20.1304(c).

The Agency of Original Jurisdiction (AOJ) has not adjudicated the matter of service connection for a psychiatric disability, and the Board does not have jurisdiction in such matter.  It is referred to the AOJ for appropriate action.  

The claims of service connection for a sinus disorder, a skin disorder, and residuals of carbon dioxide poisoning are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a chronic neurological disability. 

2.  Hemorrhoids/bleeding rupture were not noted in service; the preponderance of the evidence is against a finding that the Veteran's current hemorrhoids are related to his service, including as due to any event therein.

3.  A kidney disease (to include cysts) was not noted in service; the preponderance of the evidence is against a finding that the Veteran's current kidney cysts are related to his service, including as due to any event therein.

4.  Hypertension was not noted in service or until many years thereafter; the preponderance of the evidence is against a finding that the Veteran's current hypertension is related to his service, including as due to any event therein.


CONCLUSIONS OF LAW

1. Service connection for a neurological disorder is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2. Service connection for hemorrhoids/bleeding rupture is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011) 

3.  Service connection for a kidney disease/kidney cysts is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A July 2008 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to any of the claims being decided.  The Board has considered whether an examination is necessary.  The Veteran's STRs are silent for any of these claimed disabilities.  Absent any competent (medical) evidence suggesting that he has a neurological disorder and/or that his hemorrhoids, kidney cysts, or hypertension may be associated with his service, an examination to secure a medical nexus opinion in these matters is not necessary, because even the low standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

In August 2010 the Social Security Administration (SSA) indicated that there were no medical records [pertaining to the Veteran] in their possession, as he had not filed for SSA disability benefits (or had filed, but no medical records were received).  The RO made a formal finding on the unavailability of SSA records in August 2010, and the Veteran was so notified, and did not respond.  No further development for SSA records is necessary.    

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of evidence is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background

The Veteran alleges that he has bleeding hemorrhoids, kidney disease (cysts), and hypertension, each of which is related to his military service.  He claims that during service he was periodically treated for hemorrhoids which continued thereafter, requiring in surgery in 1989.  See BVA hearing transcript at 5.  He explained that his claim for a nerve/nervous disorder seeks service connection for nervousness and tenseness (a psychiatric disability) manifested by skin rashes, and not for a neurological disorder (as was adjudicated).  He relates that kidney cysts were diagnosed after service, and testified that he did not know whether not they were in fact related to his service.  See BVA hearing transcript at 14.  He also testified that he did not have elevated blood pressure readings in service, and had hypertension diagnosed when he was 50 years old.  See BVA hearing transcript at 15.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis pertaining to hemorrhoids/bleeding rupture, a neurological disorder, a kidney disease/cysts, and/or hypertension.  In April 1970 he was seen for a complaint of carbon dioxide poisoning; the impression was upper respiratory infection; no follow-up is reported.  In an April 1971 report of medical history elicited in connection with a service separation examination the Veteran denied high blood pressure, cysts, rectal disease, and neuritis.  On clinical evaluation on service separation examination, his  blood pressure was 118/72; anus/ rectal evaluation was normal; neurologic evaluation was normal; and genitourinary system evaluation, including urinalysis, was normal.  . 

Postservice, private treatment records first note a complaint of/treatment for hemorrhoids in 1984 (there was no history recorded at the time).  The Veteran underwent a hemorrhoidectomy in August 1989.  

Hypertension is first noted in private records in November 1999 (when it was noted that the Veteran had no pertinent  complaints, but had elevated blood pressure when it was checked at work).  VA outpatient treatment records dated in 2009 show hypertension as an active problem.  

A right kidney cyst of was diagnosed by private providers/identified by ultrasound in April 2003.  

The record does not include any medical opinion that relates any of these claimed disorders to the Veteran's service/any event therein.
/
Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, to include cardiovascular-renal disease (including hypertension (HTN) and nephritis) and other organic diseases of the nervous system may be service connected on a presumptive basis if they become manifest to a compensable degree within a specified period of time following discharge from active duty (one year for HTN and nephritis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§  3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Neurological Disorder

The threshold matter that must be addressed here, as in any claim seeking service connection, is whether the Veteran has the disability for which service connection is sought, i.e., a neurological disorder.  The Veteran's STRs and postservice treatment records (dated between 1984 and 2010) are silent for findings, treatment, or diagnosis pertaining to a nerve condition.   He filed this claim for service connection characterizing the disability entity as "nerve" condition, and the RO has developed and adjudicated it as one seeking service connection for a neurological or central or peripheral nerve disorder, he clarified in testimony at the videoconference hearing before the undersigned that his intent in filing the claim was to establish service connection for a psychiatric disability (manifested by nervousness).  Although he has not withdrawn his appeal in this matter, by his own admission he does not have neurological (central or peripheral nerve) disability.  Accordingly, he has not presented a valid claim of service connection for a neurological disability.  See 38 U.S.C.A. §1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Hence, his appeal in this matter must be denied.

Hypertension

It is not in dispute that the Veteran has hypertension.  However, hypertension was not noted in service; on service separation the Veteran's blood pressure was 118/72.  Furthermore, there is no evidence that hypertension was manifested in the first postservice year.  The earliest clinical record showing that the Veteran has hypertension is dated in 1999 (some 28 years after his separation from service), when it was noted that he was seen on referral when elevated blood pressure was found at work.  The Veteran does not allege that his hypertension became manifest in service or soon thereafter.  At the videoconference hearing he testified that it was discovered when he was in his 50's.  Consequently, service connection for hypertension on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (under 38 U.S.C.A. § 1112) is not warranted.  

What remains for consideration is whether or not in the absence of manifestation in service and/or postservice continuity of symptoms, the Veteran's hypertension may nonetheless somehow otherwise be related to his service.  He has not submitted any medical opinions relating his hypertension to his service/events therein; he testified at the videoconference that no medical provider has related his hypertension to his service.  He speculated at the hearing that the hypertension might be related to his carbon dioxide poisoning.  Notably, whether a disease such as hypertension is/might be related to a remote environmental factor/hazardous exposure in service is a complex medical question that is beyond the capability of lay observation, and requires some medical training/expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2002).  The Veteran is a layperson with no medical training/expertise shown.  His speculation that his hypertension might be related to carbon dioxide poisoning in service is not competent evidence in the matter; he does not cite to any medical literature that indicates that such a nexus is possible. 

Because there is no probative evidence that the Veteran's hypertension, diagnosed many years after service, might be related to his service/events therein, the preponderance of the evidence is against this claim.  Accordingly, the appeal in this matter must be denied.

Hemorrhoids,

The Veteran's STRs are silent as to any complaints, findings, and/or treatment for hemorrhoids/bleeding rupture; on service separation examination, his anus and rectum were normal on clinical evaluation (including for hemorrhoids).  In a report of medical history he provided at the time, he denied any history of rectal problems.  His first documented complaints of hemorrhoids were noted in March 1984 private treatment records (no prior history of the problem was noted at that time).  Records dated in 1986 show ongoing treatment for hemorrhoids, and in 1989 he underwent hemorrhoidectomy (when again prior history was not described).  He now alleges (see hearing transcript p. 6) that he had the onset of a hemorrhoid problem in service, and has had bleeding hemorrhoids periodically since.  

The Board acknowledges that hemorrhoids/bleeding hemorrhoids are a disability that is capable of lay observation, and that the Veteran is competent to establish such diagnosis by his own observation.  However, the credibility of his reports or observations is a separate matter which must be weighed based on various factors, including consistency with clinical data/contemporaneous reports, and self-interest.  Because contemporaneous records tend to contradict the Veteran's accounts (i.e., STRs, including the separation examination report, are silent for complaints of hemorrhoids, hemorrhoids were not noted on rectal clinical evaluation at separation, and in separation medical history the Veteran denied a history of rectal problems), and because the accounts of a history of hemorrhoids were not given when the problem was initially documented postservice (in 1984) or when he had surgery for the problem in 1989, but instead was first given in connection with his claim for compensation and are clearly self-serving, the Board finds the Veteran's accounts that his hemorrhoids had their onset in service, not credible.  Therefore, service connection for hemorrhoids/bleeding rupture on the basis that such disability became manifest in service and persisted is not warranted.  

There is no evidence in the record (no medical opinion or medical literature) that shows or suggests that the Veteran's hemorrhoids may somehow otherwise be related to his service.   The Veteran has not identified an alternate (to the allegation of onset in service which the Board has found not credible) theory of entitlement.  Accordingly, one of the thresholds requirements for establishing service connection (a nexus between the disability for which service connection is sought and the Veteran's service) is not met, and the appeal in this matter must be denied.   

Kidney Disease

It is not in dispute that the Veteran has a kidney disorder.  A diagnosis of a right kidney cyst is documented in clinical records dated in April 2003 (and presumably continues to exist).  However, such disability was not manifested in service (or in the first postservice year), and it is not alleged otherwise.  Consequently, service connection for a kidney disorder on the basis that it became manifest in service and persisted, or on a presumptive basis (for renal disease as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  

There is no evidence that shows or suggests that the Veteran's right kidney cyst is/might be related in any way to his service.  When asked about this at the videoconference hearing, the Veteran testified that he did not know whether or not the kidney cyst is related to his service.  Inasmuch as there is no evidence whatsoever that the right kidney cyst might be related to a disease, injury, or event in service, the preponderance of the evidence is against this claim.   Accordingly, the appeal in the matter must be denied.  

ORDER

Service connection for a neurological disorder is denied.

Service connection for hemorrhoids/bleeding rupture is denied.

Service connection for a kidney disorder/kidney cyst is denied.

Service connection for hypertension is denied.


REMAND

The Veteran claims that he has a sinus disorder that resulted from carbon dioxide poisoning in service.  The record shows that he has been receiving treatment for recurring sinus problems, and that he was seen in service for carbon dioxide poisoning, and for sinus headaches, head colds, and upper respiratory infections.  He has not been afforded a VA examination in connection with his claim of service connection for a sinus disorder.  Inasmuch as there is evidence of the disability for which service connection is sought, as well as evidence of manifestations/events in service to which a current sinus disability could be related,  the low threshold standard as to when it is necessary to arrange for a VA examination to secure a nexus opinion is met.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim of service connection for a skin disability, postservice treatment records show treatment for various rashes, and diagnoses including contact dermatitis, eczema, urticaria, tinea cruris, and maculopustular lesions.  STRs show treatment for a groin rash (on two occasions), and for athlete's foot, as well as for carbon dioxide poisoning.  The Veteran has not been afforded a VA examination to ascertain whether or not there is a nexus between the skin disorders diagnosed postservice, and skin complaints noted in service.  The circumstances presented satisfy the low threshold for a VA nexus examination endorsed by the Court in McLendon, and such examination is necessary.   

The etiology of the Veteran's current skin and sinus problems is unclear.  He alleges they are related to his carbon dioxide poisoning in service (and also seeks service connection for any other disability that may be identified to be a residual of carbon dioxide poisoning in service.    

It appears pertinent private treatment records are outstanding.  At the videoconference hearing in April 2012 the Veteran testified that he has received treatment for a sinus disorder from Dr. G.  Hearing transcript p.3, 4.  Also, in January 2010 the Veteran submitted VA Form 21-4132, Authorization and Consent to Release Information to VA, for records from Delphi/Packard Electric.  He indicated that he was treated there for sinuses and rashes from 1977 to 2007.  A handwritten note on the form indicates that the Veteran was treated from 1996 to 2008, but that documentation could not be provided as the plant closed.  However, the note also indicates that the records were shipped to Iron Mountain.  Further development for the records is indicated.  38 C.F.R. § 3.159(c)(1).

Finally, the most recent VA treatment records associated with the claims folder are dated in January 2010.  Any records of pertinent VA treatment since are constructively of record, and must be secured.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary consent forms from the Veteran, the RO should secure for the record, copies of the complete clinical records of treatment he received from Dr. G, and those from Delphi/Packard Electric (that were forwarded to Iron Mountain).  If any such records are unavailable, the reason why that is so must be noted in the record.  

2.  The RO should also secure for the record updated (since January 2010) copies of all of the Veteran's pertinent VA treatment records. 
3.  The RO should then arrange for the Veteran to be examined by the appropriate physician to ascertain the nature and likely etiology of his claimed sinus disorder, skin disease, and residuals of carbon dioxide poisoning.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should ask the Veteran to identify the disability entities he believes have resulted from his exposure to carbon dioxide in service.  Any tests and/or studies deemed necessary must be completed.  Based on a review of the record, and examination of the Veteran, the examiner should offer opinions that respond to the following:  

(a) Does the Veteran now have any disability entity that is/may be a residual of carbon dioxide poisoning in service?  If so, please identify (by medical diagnosis) each such disability entity. The examiner should address each entity specifically claimed by the Veteran to be a residual of carbon dioxide poisoning.

(b) Please identify (by medical diagnosis) each sinus and/or skin disability found.  As to each sinus and skin disability entity diagnosed, please identify the likely etiology, specifically indicating whether or not such disability is at least as likely as not (a 50 percent or better probability) related to the Veteran's skin and upper respiratory complaints and symptoms noted in service or to his exposure to carbon dioxide therein.   

The examiner must explain the rationale for all opinions.  

4.  The RO should review the record and ensure that all development sought is completed.  Then the RO should readjudicate the remaining claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


